Citation Nr: 1012921	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.

3.  Entitlement to special monthly compensation based on aid 
and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to 
November 1988 and from July 1990 to February 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

In January 2010, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  Following the 
hearing, additional VA medical records were associated with 
the claims file.  The Veteran waived RO consideration of 
this evidence.

The issues of entitlement to service connection for a 
cervical spine disability and entitlement to special monthly 
compensation (SMC) based on aid and attendance are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability has not been 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. 
App. at 119-20.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating for a lumbar spine disability in the 
February 2007 rating decision, he was provided notice of the 
VCAA in June 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the 
claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The letter also provided 
notice pertaining to the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

All relevant evidence necessary for an equitable resolution 
of the issue herein decided has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, private medical records, 
VA outpatient treatment reports, a VA examination, and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level 
is the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination 
is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole 
but to both the recency and adequacy of examinations.  See 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different "staged" ratings may be warranted for different 
time periods.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Analysis

The Veteran filed a claim for an increased rating on May 6, 
2006.

The Veteran's traumatic arthritis of the lumbar spine has 
been evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009). 

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a maximum 100 percent rating 
is assigned for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  

After review, the Board finds that a disability rating in 
excess of 40 percent for the Veteran's traumatic arthritis 
of the lumbar spine is not warranted.

A July 2006 VA examination report reflects complaints of 
daily pain in the lower lumbar and bilateral gluteal areas 
radiating down both legs to the toes.  Examination revealed 
normal posture, head position, symmetry in appearance, and 
no abnormal spinal curvatures.  There was a mild spasm and 
tenderness in the left lumbar sacrospinalis but no atrophy, 
guarding, pain with motion, or weakness.  There was no 
atrophy, guarding, pain with motion, tenderness, or weakness 
in the right lumbar sacrospinalis.  Range of motion 
consisted of 50 degrees of flexion with pain beginning at 50 
degrees, 5 degrees of extension with pain beginning at 5 
degrees, 30 degrees of left lateral flexion, 20 degrees of 
right lateral flexion with pain beginning at 20 degrees, 30 
degrees of left lateral rotation, and 20 degrees of right 
lateral rotation with pain beginning at 20 degrees.  The 
examiner indicated that there was no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  Sensation and reflexes were normal in 
both lower extremities.

April 2007 private treatment notes reflect complaints of 
back pain, findings of muscle spasm and decreased range of 
motion but no associated neurological symptoms, and a 
diagnosis of low back pain.  

An August 2007 VA treatment note reflects pain on palpation 
of the back but no point tenderness and no evidence of 
radiculopathy.

A September 2008 VA treatment note reflects complaints of a 
muscle spasm of the back, a finding of a muscle spasm, and 
an assessment of acute low back pain.

Given the range of motion findings, the Board finds that the 
Veteran's disability has not been reflective of unfavorable 
ankylosis of the entire thoracolumbar spine to warrant a 
higher rating.  Indeed, his disability arguably fails to 
meet the criteria for the currently assigned 40 percent 
rating.

While recognizing that the Veteran has complaints of pain, 
as described above, the record does not reflect evidence of 
additional impairment of his back upon clinical examination, 
as caused by such pain, weakness or related factors.  While 
the record reflects his complaints of pain on use, the 
objective evidence of record indicates no additional 
limitation of motion for ranges of motion.  Of note, the VA 
examiner indicated that there was no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  Thus, although it has no reason to 
doubt that the Veteran suffers from pain, weakness, and 
fatigue, the Board is unable to identify any clinical 
findings which would warrant an increased rating under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The Board also finds that a higher rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  In this regard, the Board 
finds that the Veteran does not have intervertebral disc 
syndrome (IVDS).  Despite his complaints of radiating pain, 
examinations have not revealed any neurological symptoms 
reflective of IVDS.  Thus, the rating criteria pertinent to 
IVDS are not applicable.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1), an extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
an extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
lumbar spine disability.  As indicated above, the Veteran is 
currently being more than adequately compensated for his 
disability under the rating criteria.  Further, he has been 
awarded a TDIU under 38 C.F.R. § 4.16(a) effective July 1, 
1994, due in part to his lumbar spine disability, further 
indicating that he has been adequately rated under the 
regular schedular standards.  Thus, although the record 
shows that the Veteran is unemployed, the record fails to 
show that his service-connected lumbar spine disability 
interfered markedly with employment.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell, 9 Vet. App. at 339; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating in excess of 40 
percent for a lumbar spine disability is not warranted at 
any time since the May 6, 2006 date of claim.  See Hart, 21 
Vet. App. 505.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly 
denied.



ORDER

An increased rating for a lumbar spine disability is denied.


REMAND

A review of the record reveals that additional development 
is necessary on the remaining claims, including pursuant to 
the VCAA.

On his claim for service connection for a cervical spine 
disability, the Veteran indicated that he injured his neck 
in a 1982 paratrooper injury and that he was also injured by 
a large tent pole while at Fort Lewis from 1982 to 1984.  
During a January 2008 VA examination, he reported a history 
of neck problems after a 1982 parachute jump injury and also 
noted that a rifle hit his neck during another jump and that 
a pole hit him on the head on another occasion.  The Board 
notes that service connection for lumbar spine, right knee, 
and left femur disabilities has been granted based on a 1982 
parachute jump injury.  

The Board observes that a majority of the Veteran's service 
treatment records from his first period of active service 
from February 1982 to November 1988, including those 
pertaining to the parachute jump injury, are missing.  When 
a veteran's records are lost or destroyed, VA has a 
heightened duty to assist, which includes searching for 
alternate records.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369-71 (2005).  However, the RO has not made 
further attempts to obtain additional service treatment 
records, to include searching for alternate records.  The RO 
has also not advised the Veteran of this situation or asked 
him to submit other forms of evidence, including any service 
treatment records in this possession.  Thus, the RO should 
take corrective action.

In a May 1989 rating decision, the RO stated that the 
Veteran's service entrance examination report from 1982 was 
not of record but that service treatment records indicated 
back and leg complaints.  Initially, the Board notes that 
such notice at that time is insufficient for this appeal, 
especially as the service entrance examination report is not 
the only relevant record missing.  The Board also notes that 
the RO's statement indicates that some of the service 
treatment records were of record at that time.  Thus, in 
addition to the above corrective action, the RO should 
attempt to locate any of the Veteran's service treatment 
records that may have been misplaced at the RO.  

If any additional pertinent service treatment records are 
associated with the claims file, the RO should obtain a 
supplemental opinion from the examiner who prepared the 
January 2008 VA examination report based on a full review of 
the record.

Lastly, although not asserted by the Veteran, the RO 
adjudicated his claim not only as one of direct service 
connection but also as one of secondary service connection.  
The RO, however, has not properly advised the Veteran of the 
information and evidence needed to substantiate a claim 
based on secondary service connection.  Thus, the RO should 
provide corrective notice on remand.

As regards the claim for SMC based on aid and attendance, a 
June 2006 letter from a VA physician notes that the Veteran 
sustained a comminuted pylon fracture of the right lower leg 
on June 5, 2006, underwent two surgeries, and will need 
someone to attend to his daily needs while he recovers.  The 
physician added that the Veteran will be going through 
extensive physical and occupational therapy which will last 
up to 12 months.  Thus, the record indicates that the 
Veteran may have been in need of a period of aid and 
attendance following the above surgeries.  In this regard, 
the record shows that his wife quit her job at that time to 
care for him.  However, a February 2007 VA treatment note 
reflects that she started graduate school a month ago and 
has been staying with her friend in Albuquerque during the 
week, during which time the three children, ages 16, 15, and 
13, help at home.  The Veteran reported that he has had 
dizziness and near black outs since 2000 and was told that 
this could be caused by narrowing in the upper cervical 
area.  He reported that he stopped driving recently due to 
the immobilization of his right ankle and the dizziness.  He 
reported that he uses a wheelchair at home.  Examination 
revealed that he was nonweight bearing on the right and 
using a walker.  He was able to move from sitting to 
standing, sitting to supine, and supine to sitting.  More 
recently, a July 2009 VA treatment note reflects that he was 
wearing a walking boot on the right ankle and ambulating 
without aides.  Thus, the record indicates that the Veteran 
may no longer be in need of aid and attendance.

Further, the Veteran was afforded a VA examination in July 
2006 to determine whether he was in need of aid and 
attendance due to service-connected disabilities.  Although 
the examiner made several pertinent findings, including 
those related to his activities of daily living, the 
examiner did not provide an opinion on whether the Veteran 
was in need of aid and attendance.  Thus, that examination 
report is not adequate for rating purposes.  Similarly, 
January 2007, January 2008, and January 2009 VA examination 
reports on the Veteran's service-connected right and left 
leg disabilities reflect findings pertinent to his 
activities of daily living; however, they also do not 
contain opinions on whether the Veteran was in need of aid 
and attendance.  

In light of the above, the RO should schedule the Veteran 
for another examination to determine whether he is currently 
in need of aid and attendance due to service-connected 
disabilities and whether he was in need of aid and 
attendance for any period in the past, and, if so, provide 
the dates of such period.

Lastly, as noted above, the Veteran's dizziness, which 
prevents him from driving, may be related to his cervical 
spine disability.  In addition, the Veteran testified at his 
January 2010 Board hearing that his neck had worsened and 
was affecting his daily life.  As the cervical spine 
disability claim being remanded could affect the claim for 
SMC, the Board finds that the claims are inextricably 
intertwined and a Board decision on the SMC claim at this 
time would be premature.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) on the claim for service 
connection for a cervical spine 
disability, to include as secondary to 
service-connected lumbar spine disability.  

2.  The RO should attempt to locate any of 
the Veteran's service treatment records 
that may have been misplaced at the RO.  
If the search for these records has 
negative results, documentation to that 
effect should be placed in the claims 
file.

3.  The RO should also contact the 
National Personnel Records Center and 
request a search for any service treatment 
records from the Veteran's first period of 
active service from February 1982 to 
November 1988, to include sick reports, 
morning reports, and Surgeon General's 
Office (SGO) reports.  If the search for 
these records has negative results, 
documentation to that effect should be 
placed in the claims file.

4.  If the RO is unsuccessful in obtaining 
any additional service treatment records, 
the RO must notify the Veteran that most 
of his service treatment records from his 
first period of active service are 
unavailable and ask him to submit any in 
his possession.

5.  If any additional pertinent service 
treatment records are associated with the 
Veteran's claims file, the RO should 
arrange for the claims file to be reviewed 
by the examiner who prepared the January 
2008 VA examination report (or a suitable 
substitute if that examiner is 
unavailable) to obtain a supplemental 
opinion that addresses the nature and 
etiology of the Veteran's cervical spine 
disability in light of the additional 
service treatment records.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's cervical spine disability 
had its onset in service or within one 
year thereafter or is otherwise related to 
service.  A complete rationale should be 
given for all opinions and conclusions.

6.  The RO should also schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected disabilities.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is asked 
to address the following questions:

(a) whether the Veteran requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether he is able to 
dress or undress himself, to keep himself 
ordinarily clean and presentable; to feed 
himself, or to attend to the wants of 
nature, and, if so, why; 

(b) whether the Veteran requires the 
assistance of another in protecting 
himself from the ordinary hazards of daily 
living, and, if so, why; 

(c) whether the Veteran is restricted to 
his home or the immediate vicinity 
thereof; and, 

(d) to what extent the above limitations 
are due to the Veteran's service-connected 
disabilities.  

The examiner should also provide an 
opinion on whether the Veteran was in need 
of the regular assistance of another 
person for any period in the past, and, if 
so, provide the dates of such period.

A complete rationale should be given for 
all opinions and conclusions.

7.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


